Citation Nr: 1244368	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1987 to December 1987, and November 1996 to November 2000.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a back disability.  

In December 2007, November 2008, March 2010, and August 2011 the Board remanded the Veteran's claim of service connection for a back disability for further examination.  This development has now been completed and the claim has been returned to the Board for adjudication.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed lumbar muscle spasm, degenerative disc disease (DDD) from L3-L4 through L5-S1 levels, and L5-S1 right posterolateral disc extrusion, manifested during, or as a result of, active military service, nor is it secondary to his service-connected ulcerative colitis.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to service-connected ulcerative colitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  A subsequent letter in January 2008 also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in December 2004, August 2005, June 2009, and October 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his low back disability.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, to include arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that his low back pain began in service and has continued since that time.  Additionally, the Veteran has also related his low back disability to his service-connected ulcerative colitis.  

The Veteran's service treatment records show that he complained of back pain in June 1997.  At that time, he was diagnosed with a muscular back spasm.  A June 1997 treatment record also noted that the Veteran complained of upper back pain on the right side and right shoulder pain.  At that time, he was diagnosed with infraspinatus tendonitis.  In July 1997, the Veteran again complained of shoulder and back pain.  On the July 2000 end of tour examination, the Veteran was not noted to have any diagnosis or complaints of a spinal condition.  Additionally, on the July 2000 report of medical history, the Veteran failed to report any past or current medical history of recurrent back pain or any back injury.  

In June 2004, the Veteran submitted a statement by his private treating Rheumatologist.  The physician noted that the Veteran had ulcerative colitis and arthritis associated with ulcerative colitis of multiple joints.

The Veteran was first afforded a VA examination in December 2004.  The Veteran reported that he had low back pain starting about six months prior that was not related to any precipitating events.  The Veteran referred his back pain to the lumbosacral area.  The Veteran reported that he never had anything wrong with his back (not in service), but his pain began several months ago.  After examining the Veteran, the VA examiner diagnosed him with chronic active lumbosacral strain.  The examiner stated that the Veteran was actually without signs in his physical examination or x-ray of having degenerative joint disease in his lumbosacral spine (arthritis).  The Veteran actually had a thoracolumbar strain, which was not caused by or a result of his diagnosed ulcerative colitis during his military service.  

An April 2005 private doctor letter noted that the Veteran had a diagnosis of idiopathic ulcerative colitis with sacroiliitis.  

Private treatment records contain a June 2004 x-ray report.  The report noted that the x-ray of the lumbosacral spine showed normal interveterbal spaces and vertebral elements, with normal spinal curvature, bone density, and architecture.  The x-ray of the dorsal spine showed normal bone density and architecture, with well-preserved intervertebral spaces and vertebral processes.  The x-ray of the pelvis showed good preservation of the sacro-iliac and hip joints.   Additionally, the records contained an April 2005 MRI of the lumbar spine.  The test showed that the lumbar vertebral body heights were preserved and there were no compression fractures, spondylolisthesis, paraspinal masses, or destructive lesions of bone.  There was loss of normal disc signal at the L4-L5 and L5-S1 disc spaces with mild posterocentral disc bulges identified, but no large disc protrusion or extrusion.  The spinal canal was widely patent and the conus medullaris ended at the L1 and had a normal appearance.  Lastly, there were minimal degenerative changes of the facet joints without significant facet arthropathy and no foraminal narrowing.  Further, an April 2005 bone scan was found to be a normal bone scintigram.  Additionally, a November 2006 x-ray report noted a normal lumbar spine.  Specifically, the films showed good vertebral alignment, well-preserved vertebral bodies and pedicles, and the sacroiliac joints were intact.  

The Veteran submitted May 2005 and September 2009 letters from his private treating physician.  The physician noted that the Veteran was receiving treatment since June 2004 for low back pain radiating to his legs and the sacroiliac region.  At that time, he had an HLA-B27, ANA, and Latex that were negative.  Additionally, he was on ramicade intravenously every two weeks and Imuran 50g Bid.  He had an MRI of the lumbar spine region that showed disc disease of L3-L4 through L5-S1, and disc protrusion.  Rheumatologic evaluation showed that the Veteran had pain and tenderness in the lumbo sacral region, with pain and tenderness to palpation in the sacroiliac joints and limitation of motion.  The physician concluded that the Veteran's clinical sacroileitis was related to his ulceration colitis.  

The Veteran was afforded a VA spine examination in August 2005.  The Veteran reported a past history of ulcerative colitis, with a gradual onset of low back pain in 2001, with no history of trauma.  The Veteran reported going to his private rheumatologist on six occasions and was treated with injections.  After examining the Veteran, the examiner diagnosed him with degenerative changes at L4-L5 and L5-S1, with posterocentral bulging disc by MRI of the lumbar spine on April 11, 2005.  The examiner noted that the claims file, the medical certificate by rheumatology physician dated May 2005, the December 2004 VA examination report, and Dr. R's opinion were carefully reviewed.  Additionally, the examiner noted that the service medical records were silent towards a low back condition or arthritic condition.  The VA examiner stated as seen on medical webpage mayoclinic.com, the complications of ulcerative colitis are toxic megacolon, colon cancer, perforated colon, severe dehydration, liver disease, and inflammation of the skin, joints, and eyes.  It did not mention as a complication of ulcerative colitis to suffer from osteoarthritis or degenerative changes as seen on MRI.  It was his opinion, after reviewing the claims folder and clinical records, especially the medical opinion form Dr. I and the prior VA spine examination opinion, that the currently diagnosed degenerative changes at L4-L5 and L5-S1, with posterocentral disc bulges by the April 2005 MRI were not caused by, or the result of, or secondary to his service-connected ulcerative colitis.  

VA outpatient treatment records show that the Veteran complained of and was being treated for chronic back pain.  A July 2006 treatment record noted that current findings were not indicative of active sacroiliitis, ascending spinal inflammatory involvement, or peripheral inflammatory arthritis.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he had a history of back pain since he was in service.  Additionally, he stated that he was seen during his military service for low back pain symptoms.  He reported that in 2002 his low back pain symptoms began to increase, and were evaluated by a specialist who associated the back pain to his diagnosis of ulcerative colitis.  Upon examination, the VA examiner diagnosed the Veteran with DDD from L3-L4 through L5-S1 levels, with varying degrees of posterior concentric disc bulges.  Additionally, the examiner stated that straightening of lumbar lordosis suggested muscle spasms.  Further, the examiner stated that DDD from L3-L4 through L5-S1 levels and L5-S1 right posteriolateral disc extrusion were note likely related to or secondary to service-connected ulcerative colitis.  Among extra intestinal complications of patients with ulcerative colitis are: arthritis, bone loss, eye disorder, liver disease, and skin disorders.  Arthritis can be peripheral, axial, or ankylosing spondylitis.  The Veteran was shown to have desiccated disk and bulging disk, and did not have characteristic radiographic findings of ankylosing spondylitis or spondylitis.

In August 2009, the VA examiner submitted an addendum opinion to the June 2009 VA examination to address direct service connection for the Veteran's back disability.  The examiner stated the Veteran's back conditions were not likely secondary to military exposure.  Additionally, the examiner stated that the Veteran reported that he had never had anything wrong with his back in-service, and there was no evidence of a low back injury or complaints of lumbar pain during his military service up to November 2000.  

The Veteran was afforded another VA examination in October 2011.  The Veteran reported that his back pain began soon after he started to receive treatment for his ulcerative colitis.  He complained of low back pain, which he described as a stabbing like sensation, without irradiation.  The October 2011 x-ray results showed straightening of the lumbar lordosis that may be reactive to a muscle spasm, and minimal lower lumbar spondylosis deformans.  After examining the Veteran, the examiner diagnosed him with a lumbar muscle spasm, DDD from L3-L4 through L5-S1 levels, and L5-S1 right posterolateral disc extrusion.  The examiner noted that the claims file and VA medical records were reviewed.  The examiner concluded that the Veteran's low back conditions were less likely than not caused by or the result of the service-connected ulcerative colitis.  Additionally, there was no evidence on medical literature that a lumbar muscle spasm, lumbar DDD, or L5-S1 right posterolateral disc extrusion were related to ulcerative colitis.  Furthermore, the examiner stated that there was no evidence by today's physical examination or by imaging study of sacroilitis.  The April 2005 three phase bone scan was a normal study, and the April 2005 lumbar MRI showed mild degenerative changes at the L4-5 and L5-S1, with posterolateral disc bulges.  

Additionally, the VA examiner reviewed medical certificates completed by private rheumatologists and a Gastroenterologist.  The examiner noted that there was evidence on military medical records that the Veteran complained of back pain on June 6, 1997.  At that time, he was diagnosed with a muscular back spasm.  A progress note dated June 16, 1997 noted that the Veteran complained of upper back pain, not lower back pain.  At that time, he was diagnosed with infraspinatus tendonitis (this is a muscle from shoulder girdle).  The examiner stated that it appeared that the Veteran's back pain reported while in active service improved with proper treatment given on June 6, 1997 and June 16, 1997.  Further, military records were silent for any back complaints after June 16, 1997.  This condition was acute and transitory, which improved with proper treatment given.  The examiner concluded that the Veteran's back conditions were not caused by or a result of the incidents reported on June 6, 1997 and June 16, 1997 while he was on active duty.  The examiner again noted that the Veteran's complaints were of upper back pain and not lower back pain while he was on active duty.   

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disability, to include as secondary to service-connected ulcerative colitis.  Additionally, the evidence does not show that arthritis of the spine manifested within one year of separation, as the December 2004 VA examiner stated that the Veteran was actually without signs in his physical examination or x-ray of having degenerative joint disease in his lumbosacral spine (arthritis) at the December 2004 VA examination.  Degenerative changes were first noted on the April 2005 MRI report.  Thus, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has carefully considered the Veteran's assertions that his low back disability is related to his active duty and/or service-connected ulcerative colitis.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran submitted medical evidence indicating he has been diagnosed with a low back disability.  However, there is no evidence that the Veteran's low back disability occurred in service or was caused by service, nor is there evidence suggesting that it is otherwise related to service.  As evidenced by the October 2011 VA examiner, who concluded that the Veteran's back conditions were not caused by or a result of the incidents reported on June 6, 1997 and June 16, 1997 while he was on active duty.  The examiner concluded the Veteran's back pain reported while in active service improved with proper treatment given on June 6, 1997 and June 16, 1997, and military records were silent for any back complaints after that time.  Therefore, the incidents of back pain noted in-service were acute and transitory, which improved with proper treatment given.  Lastly, the examiner pointed out that the Veteran complained of upper back pain, while in-service, not lower back pain.  Additionally, the Board finds it significant that the July 2000 end of tour examination noted no spinal conditions, and the Veteran reported that he had no back pain and/or injuries on the July 2000 Report of Medical History.  Most importantly, there are no opinions to the contrary, relating the Veteran's low back disability directly to an in-service injury.  As such, entitlement to service connection on a direct basis must be denied.

Additionally, the Veteran contends that his low back disability is secondary to his service-connected ulcerative colitis.  

The Board points out that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While the Veteran's private physicians provided positive nexus opinions in June 2004, April 2005, May 2005, and September 2009  letters, the Board finds, however, that the August 2005, June 2009, and October 2011 VA examination reports are more probative than the private medical opinions. 

In June 2004, the Veteran's private treating physician noted that he had ulcerative colitis, and arthritis associated with ulcerative colitis of multiple joints.  However, the December 2004 VA examiner noted that the Veteran was actually without signs in his physical examination or x-ray of having degenerative joint disease in his lumbosacral spine (arthritis).  Additionally, the April 2005, May 2005, and September 2009 private treating physician letters concluded that the Veteran's clinical sacroiliitis was related to his ulcerative colitis.  However, a July 2006 VA treatment record and the October 2011 VA examiner noted that current findings were not indicative of active sacroiliitis.  The examiner also noted that the April 2005 three phase bone scan was a normal study.

The August 2005, June 2009, and October 2011 VA examiners concluded that  DDD from L3-L4 through L5-S1 levels and L5-S1 right posteriolateral disc extrusion were note likely related to or secondary to service-connected ulcerative colitis.   Specifically, the August 2005 VA examiner stated that as seen on the medical webpage mayoclinic.com, the complications of ulcerative colitis are toxic megacolon, colon cancer, perforated colon, severe dehydration, liver disease, and inflammation of the skin, joints, and eyes.  It did not mention as a complication of ulcerative colitis to suffer from osteoarthritis or degenerative changes as seen on MRI.  Further, the June 2009 VA examiner stated that among extra intestinal complications of patients with ulcerative colitis are: arthritis, bone loss, eye disorder, liver disease, and skin disorders.  The examiner concluded that the Veteran was shown to have desiccated disc and bulging disc, and did not have characteristic radiographic findings of ankylosing spondylitis or spondylitis.  Lastly, the October 2011 VA examiner concluded that there was no evidence on medical literature that a lumbar muscle spasm, lumbar DDD, or L5-S1 right posterolateral disc extrusion were related to ulcerative colitis.  

The VA examiner's opinions are based on review of the claims folder, including the Veteran's service treatment records, and their opinions thoroughly discuss the Veteran's pertinent in- service and post-service medical records.  The VA examiners offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  The Veteran's private physicians did not provide rationales for the opinions rendered, and as such it is of little probative value.  Id. at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the VA examiners' access to the claims folder and the thoroughness and detail of their opinions, the Board finds these opinions to be highly probative to determining whether service connection for a low back disability is warranted on a secondary basis.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to service-connected ulcerative colitis, must be denied.


ORDER

Service connection for a low back disability, to include as secondary to the service-connected ulcerative colitis, is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


